EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given by Syed Ahmed  (Reg. No. 64587) on June 14, 2022.
1.	(Currently Amended)	A method, comprising:
receiving, by a server, 
responsive to receiving the user-initiated request for the effective tag associated with the data object:
issuing, by the server, a query to a data structure that associates the data object and each of the subset of the data objects in the hierarchical path of the data object with respective applied tags of the plurality of associated applied tags; and
receiving, by the server, a response that includes the respective applied tags for the data object and each of the subset of the data objects in the hierarchical path of the data object;

determining, by the server, confidence levels associated with the respective applied tags;
determining, by the server, that a first subset of applied tags of the respective applied tags have a highest confidence level of the determined confidence levels;  
determining, by the server, hierarchical depths associated with the respective applied tags of the first subset;
determining, by the server, a deepest hierarchical depth of the determined hierarchical depths; and
selecting, by the server, an applied tag of the first subset having the deepest hierarchical depth to be the effective tag; and 
providing, by the server, the 

2.	(Previously Presented)	The method of claim 1, wherein an applied tag of the respective applied tags is inherited from another data object in the path.
3-7.	(Cancelled)

8.	(Currently Amended)	A system, comprising:
at least one processor circuit; and 
at least one memory that stores program code configured to be executed by the at least one processor circuit, the program code comprising:
a tag engine configured to receive
an applied tag determiner configured to, responsive to receiving the user-initiated request for the effective tag associated with the data object:
issue a query to a data structure that associates the data object and each of the subset of the data objects in the hierarchical path of the data object with respective applied tags of the plurality of associated applied tags; and
receive a response that includes the respective applied tags for the data object and each of the subset of the data objects in the hierarchical path of the data object; and
a confidence comparator configured to: 
determine confidence levels associated with the respective applied tags; and
determine that a first subset of applied tags of the respective applied tags have a highest confidence level of the determined confidence levels; and
a depth comparator configured to:
determine hierarchical depths associated with the respective applied tags of the first subset;
determine a deepest hierarchical depth of the determined hierarchical depths; and
select an applied tag of the first subset having the deepest hierarchical depth to be the effective tag,

the tag engine further configured to provide the 

9.	(Previously Presented)	The system of claim 8, wherein an applied tag of the respective applied tags is inherited from another data object in the path.

10-14.	(Cancelled)

15.	(Currently Amended)	A computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processor of a server, perform a method, the method comprising:
receiving, by a server, 
responsive to receiving the user-initiated request for the effective tag associated with the data object:
issuing, by the server, a query to a data structure that associates the data object and each of the subset of the data objects in the hierarchical path of the data object with respective applied tags of the plurality of associated applied tags; and
receiving, by the server, a response that includes the respective applied tags for the data object and each of the subset of the data objects in the hierarchical path of the data object;

determining, by the server, confidence levels associated with the respective applied tags;
determining, by the server, that a first subset of applied tags of the respective applied tags have a highest confidence level of the determined confidence levels;  
determining, by the server, hierarchical depths associated with the respective applied tags of the first subset;
determining, by the server, a deepest hierarchical depth of the determined hierarchical depths; and
selecting, by the server, an applied tag of the first subset having the deepest hierarchical depth to be the effective tag; and
providing, by the server, the 

16.	(Previously Presented)	The computer-readable storage medium of claim 15, wherein an applied tag of the respective applied tags is inherited from another data object in the path.

17-20.	(Cancelled)


21.	(Previously Presented)	The method of claim 1, wherein the data structure is a reference table.

22.	(Previously Presented)	The system of claim 8, wherein the data structure is a reference table.

23.	(New)	The computer-readable storage medium of claim 15, wherein the data structure is a reference table.



24.	(New)	The method of claim 1, wherein each respective applied tag of the respective applied tags is associated with at least one attribute.

25.	(New)	The method of claim 24, wherein the at least attribute comprises at least one of:
a respective confidence level of the confidence levels;
an applied date at which the respective applied tag was associated with a corresponding data object; or
a respective hierarchical depth, of the hierarchical depths, of the associated data object in the hierarchy.

26.	(New)	The method of claim 24, wherein the data objects in the hierarchy are associated with the plurality of associated applied tags by an automatic tagging tool.

27.	(New)	The method of claim 26, wherein the at least one attribute comprises a name of the automatic tagging tool.

28.	(New)	The system of claim 8, wherein each respective applied tag of the respective applied tags is associated with at least one attribute.

29.	(New)	The system of claim 28, wherein the at least attribute comprises at least one of:
a respective confidence level of the confidence levels;
an applied date at which the respective applied tag was associated with a corresponding data object; or
a respective hierarchical depth, of the hierarchical depths, of the associated data object in the hierarchy.

30.	(New)	The system of claim 28, wherein the data objects in the hierarchy are associated with the plurality of associated applied tags by an automatic tagging tool.

31.	(New)	The system of claim 30, wherein the at least one attribute comprises a name of the automatic tagging tool.
32.	(New)	The computer-readable storage medium of claim 15, wherein each respective applied tag of the respective applied tags is associated with at least one attribute.

33.	(New)	The computer-readable storage medium of claim 32, wherein the at least attribute comprises at least one of:
a respective confidence level of the confidence levels;
an applied date at which the respective applied tag was associated with a corresponding data object; or
a respective hierarchical depth, of the hierarchical depths, of the associated data object in the hierarchy.

34.	(New)	The computer-readable storage medium of claim 32, wherein the data objects in the hierarchy are associated with the plurality of associated applied tags by an automatic tagging tool.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 

First, applicant incorporated the inventive concept into the claims. Therefore, the 35 USC § 101 rejection has been withdrawn. 

Next, in the March 3, 2022 Office Action, inter alia, claims 1, 2, 3, 7, 8, 9, 10, 14, 15, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. U.S. Patent Publication (2010/0228730; hereinafter: Muller) in view of Skidmore et al. U.S. Patent (9,996,535; hereinafter: Skidmore) and further in view of Rajamanthiram et al. U.S. Patent Publication (2013/0138744; hereinafter: Rajamanthiram).

Muller, Skidmore, and Rajamanthiram alone, or in combination, fail to describe or render obvious, determining, by the server, confidence levels associated with the respective applied tags. In addition, determining, by the server, that a first subset of applied tags of the respective applied tags have a highest confidence level of the determined confidence levels. Further, determining, by the server, hierarchical depths associated with the respective applied tags of the first subset and determining, by the server, a deepest hierarchical depth of the determined hierarchical depths. In addition, selecting, by the server, an applied tag of the first subset having the deepest hierarchical depth to be the effective tag. Next, providing, by the server, the effective tag subsequent to determining the effective tag.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
June 14, 2022
                                                                                                                                                                                                      


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000